In an action inter alia to enjoin defendants from utilizing certain building plans and drawings, the corporate plaintiff and the defendants cross-appeal from an order of the Supreme Court, Rockland County, entered March 17, 1976, which denied their respective motions for summary judgment. Order modified, on the law, by deleting therefrom the provision denying the defendants’ cross motion for summary judgment and by substituting therefor a provision to the effect that the said cross motion is granted. As so modified, order affirmed, without costs or disbursements (see Wright v Eisle, 86 App Div 356). We do not agree with the holding in Shaw v Williamsville Manor (38 AD2d 442). Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.